Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Currently amended) A three dimensional printing system compromising: 

a laser system that emits a beam of varying diameter carrying at least 100 watts of optical power along an optical path, the laser having an imaging plane which is located at or near a focal plane at which the beam has a minimum beam diameter; 

a beam splitter positioned along the optical path to receive the beam and to transmit most of the optical [[powder]] power and to reflect remaining optical power; 

a pinhole positioned along the optical path at the imaging plane to receive the reflected beam; 



a controller configured to analyze a signal from the sensor to determine intensity and other parameters for the beam.

	The following is an examiner’s statement of reasons for allowance: 
Allowance of Claims 1-19 is indicated because: 
The applicant’s argument in Remark filed on 02/19/202 has been fully considered and it is persuasive, such that the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention as cited in the independent claims 1, 10 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
04/12/2021